Case 2:19-cv-13429-PDB-DRG ECF No. 82 filed 07/08/20    PageID.2945   Page 1 of 30




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

  GENERAL MOTORS LLC,
  GENERAL MOTORS COMPANY,                          Case No. 19-cv-13429

                    Plaintiffs,                    Paul D. Borman
  v.                                               United States District Judge

  FCA US LLC, FIAT CHRYSLER                        David R. Grand
  AUTOMOBILES N.V., ALPHONS                        United States Magistrate Judge
  IACOBELLI, JEROME DURDEN,
  MICHAEL BROWN,

                 Defendants.
  ______________________________/

                  OPINION AND ORDER GRANTING:
     (1) DEFENDANT FCA US LLC’S MOTION TO DISMISS (ECF NO. 41);
   (2) DEFENDANT FIAT CHRYSLER AUTOMOBILES N.V.’S MOTION TO
                      DISMISS (ECF NO. 42); and
 (3) DEFENDANT ALPHONS IACOBELLI’S MOTION TO DISMISS (ECF NO.
                                50)
                                  INTRODUCTION

       On November 20, 2019, General Motors LLC and its ultimate parent

 company, General Motors Company, (together “GM”) filed a 94-page, 198-

 paragraph complaint alleging three violations of the Racketeer Influenced and

 Corrupt Organizations Act (“RICO”), 18 U.S.C. §§ 1961–1968, against FCA US

 LLC (“FCA US”), Fiat Chrysler Automobiles N.V. (“FCA NV”), Alphons Iacobelli,

 Jerome Durden, and Michael Brown. (ECF No.1.) In the Complaint, GM alleges that

 FCA US LLC, its parent company, FCA NV, and its predecessor companies,
Case 2:19-cv-13429-PDB-DRG ECF No. 82 filed 07/08/20        PageID.2946     Page 2 of 30




 Chrysler LLC, Chrysler Group LLC, and Fiat S.p.A., bribed officials of the

 International Union, United Automobile, Aerospace and Agricultural Implement

 Workers of America (“UAW”) for years, “starting no later than July 2009.” (ECF

 No. 1, Complaint, PgID 4–5, ¶¶ 2–3.) In return for these bribes, FCA US received

 benefits and concessions in the negotiation, implementation, and administration of

 the collective bargaining agreements (“CBAs”) that govern FCA US’s labor

 practices in the United States. (Id. at PgID 5, ¶ 3.) According to the Complaint, this

 bribery scheme was also intended to damage FCA US’s rival, GM, in order to

 weaken it and force a merger between the two giants. (Id. at PgID 6–7, ¶¶ 4–5.) GM

 also brought two claims under Michigan law—unfair competition, and civil

 conspiracy—but, on June 15, 2020 this Court declined to exercise supplemental

 jurisdiction over them, pursuant to 28 U.S.C. § 1367. (ECF No. 71, Order, PgID

 2851–52.)

       FCA US, FCA NV, and Alphons Iacobelli each separately moved to dismiss

 GM’s Complaint under Federal Rule of Civil Procedure 12(b)(6). (ECF No. 41, FCA

 US MTD; ECF No. 42, FCA NV MTD; ECF No. 50, Iacobelli MTD.) Defendants

 Michael Brown and Jerome Durden joined in FCA US’s Motion to Dismiss. (ECF

 No. 43, Brown Joinder; ECF No. 44, Durden Joinder.)

       Although each Motion to Dismiss contains several separate grounds for

 dismissal, the Court discusses only one of those grounds, because it finds that GM’s

                                              2
Case 2:19-cv-13429-PDB-DRG ECF No. 82 filed 07/08/20        PageID.2947   Page 3 of 30




 alleged injuries were not proximately caused by Defendants’ alleged violations of

 the RICO Act. (ECF Nos. 41, 42, 50.) Therefore, GM has not stated a claim for relief

 that can be granted and its Complaint must be dismissed.

                                       FACTS

       The parties to the suit are as follows: Plaintiff GM, which includes both

 General Motors LLC and its ultimate parent company, General Motors Company;

 Defendant FCA US, the United States-based subsidiary of FCA NV and successor

 corporation of the merger of Fiat and Chrysler; Defendant FCA NV, the London-

 based parent company of FCA US; Defendant Alphons Iacobelli, the former Vice

 President of Employee Relations at FCA US and Co-Chairman of the UAW-FCA

 US National Training Center (“NTC”) until June 9, 2015; Defendant Jerome

 Durden, a former FCA US employee who was the Controller of the NTC and

 Secretary of the NTC Joint Activities Board from 2008 to 2015; and Defendant

 Michael Brown, the former Director for Employee Relations at FCA US and a Co-

 Director of the NTC from 2009 to 2016. (ECF No. 1, Complaint, PgID 10–14, ¶¶

 13–20.)

       Many of the allegations in the complaint refer to “FCA Group,” GM’s generic

 term for FCA US, FCA NV, and predecessor corporations Chrysler Group LLC and

 Chrysler LLC. (Id. at PgID 11–12, ¶¶ 16–17.) There is no specific entity called “FCA

 Group,” so where possible, based on the allegations, this account of the facts


                                             3
Case 2:19-cv-13429-PDB-DRG ECF No. 82 filed 07/08/20           PageID.2948     Page 4 of 30




 identifies the specific entity that took the action alleged. Where it is not possible, the

 generic “FCA” is used.

       GM’s narrative begins in 2008, when the United States automotive industry—

 including and especially General Motors Corporation (“Old GM”) and Chrysler,

 both of which filed for Chapter 11 bankruptcy in the spring of 2009—was in crisis.

 (Id. at PgID 23–24, ¶¶ 44–46.) European auto-makers, including Fiat, were also hit

 by the global financial crisis, and Fiat, like GM and Chrysler, was figuring out how

 to survive. (Id. at PgID 24, ¶ 48.) Fiat’s Chief Executive Officer (“CEO”), Sergio

 Marchionne, determined that Fiat’s survival required a partner in the U.S., and he

 decided to target Chrysler. (Id. at PgID 14, 24–25, ¶¶ 21, 48–49.)

       Initially, Marchionne and Fiat set out to acquire a controlling stake of

 Chrysler’s stock. (Id. at PgID 25, ¶ 49 (citing Jeff Israely, Fiat to Take 35% Stake in

 Chrysler, TIME (Jan. 20, 2009), http://content.time.com/time/business/article/

 0,8599,1872719,00.html).) Marchionne’s plans, however, were complicated by the

 involvement of the U.S. government, which had given both GM and FCA emergency

 loans in 2008 on the condition that each company restructure according to a plan

 approved by the government. The White House, Remarks by the President on the

 American Automotive Industry (Mar. 30, 2009), https://obamawhitehouse.

 archives.gov/the-pressoffice/remarks-president-american-automotive-industry-

 33009 (cited in ECF No. 1, Complaint, PgID 26, ¶ 52). Further, reaching a deal

                                                4
Case 2:19-cv-13429-PDB-DRG ECF No. 82 filed 07/08/20         PageID.2949     Page 5 of 30




 approved by the U. S. government would secure additional government loans up to

 $6 billion. Id.

        Marchionne enlisted the help of UAW leadership to generate support for a

 Fiat-Chrysler partnership before negotiations with the government began. (ECF No.

 1, Complaint, PgID 25–26, ¶¶ 50–51.) He befriended General Holiefield, the Vice

 President in charge of the UAW’s Chrysler Department and a member of the UAW’s

 Executive Board from 2007 to 2014, and met with the then-UAW President Ron

 Gettelfinger in early 2009, before the government negotiations. (Id. at PgID 15, 25–

 26, ¶¶ 23, 50–51.)

        After the government imposed a thirty-day deadline for Chrysler to reach a

 partnership deal with Fiat on March 30, 2009, in order to qualify for government

 loans, a Fiat-Chrysler deal was finalized. (Id. at PgID 26, ¶ 52.) Under the deal, Fiat

 was not required to provide any financing. (Id. at PgID 4, ¶ 2.) Fiat recieved control

 of Chrysler in June 2009, receiving a 20 percent stake and the right to purchase 40

 percent of the 55 percent stake that the UAW owned in Chrysler after it emerged

 from bankruptcy. (Id. at PgID 31, ¶¶ 60–61.) Fiat, for its part, gave the UAW’s trust

 a $4.6 billion note with nine percent interest, and gave the UAW the right to appoint

 a director to Chrysler’s Board. (Id. at PgID 31, ¶ 61.) Marchionne became the CEO

 of Chrysler. (Id. at PgID 31, ¶ 60.)




                                               5
Case 2:19-cv-13429-PDB-DRG ECF No. 82 filed 07/08/20        PageID.2950    Page 6 of 30




       As Fiat secured control of Chrysler, Marchionne and Fiat began negotiations,

 on behalf of Chrysler, with the UAW on a post-bankruptcy UAW-Chrysler

 collective bargaining agreement (“CBA”). (Id. at PgID 26, ¶ 53.) Fiat’s first demand

 was support for World Class Manufacturing (“WCM”), a program that broke down

 the rigid union job classification system and gave Chrysler more flexibility in

 assigning jobs to different workers, which made its overall labor cost structure more

 efficient and less costly. (Id. at PgID 26–27, ¶ 53.) Fiat’s second ask of the UAW

 was permission for Chrysler to hire more temporary employees, and to lift the hiring

 cap of less-senior and lower-cost Tier Two workers. (Id. at PgID 27, ¶ 54.) The

 UAW agreed. (Id. at PgID 27, ¶ 53.)

       The Complaint alleges that, as Fiat took control of Chrysler, the bribery

 scheme at issue began. (Id. at PgID 27, ¶ 55.) It started with gifts to General

 Holiefield—in July 2009, FCA1 and Iacobelli began transferring “hundreds of

 thousands of dollars of Chrysler funds” to Holiefield and to his Leave the Light on

 Foundation, which he and his girlfriend (later his wife), Monica Morgan, used as

 personal bank account (Id. at PgID 28, 33 ¶¶ 57, 66), and, in February 2010,

 Marchionne gave Holiefield a several-thousand dollar watch. (Id. at PgID 29–30,




       1
         Although FCA had not yet been formed, the term “FCA” is used to refer to
 the Fiat-Chrysler partnership that existed at that time.
                                               6
Case 2:19-cv-13429-PDB-DRG ECF No. 82 filed 07/08/20       PageID.2951    Page 7 of 30




 ¶ 58.) FCA, with Marchionne’s approval, also paid for Holiefield’s wedding to

 Morgan in Venice. (Id. at PgID 30, ¶ 59.)

          The Complaint further alleges that the bribery scheme expanded and took on

 a specific form. The Fiat/Chrysler/FCA and UAW officials involved in the scheme

 used their joint National Training Center (“NTC”), a corporation formed pursuant to

 UAW-Chrysler CBAs to provide for the education, training, and retraining of UAW

 workers employed by Chrysler, and later FCA, as the entity to distribute funds under

 the scheme. (Id. at PgID 14–15, ¶ 22.) The relevant CBAs required Fiat, and later,

 FCA, to fund the NTC. The Complaint alleges that senior Fiat/Chrysler/FCA

 officials, with the knowledge and approval of Marchionne, provided funds to the

 NTC and then encouraged officers and employees of the UAW, such as Holiefield,

 to use NTC bank accounts and their NTC credit cards for personal expenses. (Id. at

 PgID 20, 31–32, ¶¶ 36, 63.) The Complaint alleges that FCA used the NTC to

 conceal over $1.5 million in payments and gifts to UAW officials. (Id. at PgID 32,

 ¶ 63.)

          Some of the payments funneled through the NTC between July 2009 and 2014

 included: more than $386,400 transferred to Holiefield’s Leave the Light on

 Foundation that was used by Holiefield and Morgan for personal expenses such

 clothes and trips to restaurants and night clubs; $13,500 paid to Morgan’s

 photography company that she and Holiefield used to pay off a recently-installed

                                              7
Case 2:19-cv-13429-PDB-DRG ECF No. 82 filed 07/08/20        PageID.2952    Page 8 of 30




 pool at their house; $425,000 paid to Wilson’s Diversified Products, Morgan’s LLC,

 which she and Holiefield used, in part, for the closing costs for the purchase of a

 house; $200,000 to another one of Morgan’s shell companies; $262,219.71 to pay

 off Holiefield’s mortgage; and thousands charged by UAW officials’ on their NTC

 credit cards for, among other things, luxury luggage worth $1,259.17, a Beretta

 shotgun worth $2,182, Disney World tickets worth $2,130, Louboutin shoes worth

 $1,000, and other expensive electronics and personal items. (Id. at PgID 33–35,

 ¶¶ 66–69.) Other NTC payments occurred during trips that UAW officials, including

 then-President Dennis Williams, took to California for the UAW Region 5

 Conference in the 2014-2015 winter and the 2015-2016 winter. (Id. at PgID 35–36,

 ¶ 70.) During those trips, UAW officials used their NTC credit cards, which, again,

 were funded by FCA US, to spend $36,809.42 on dinners and golf outings. (Id.)

       GM contends that documents in subsequent federal criminal proceedings

 allege that FCA officials made these payments in order to “buy labor peace,” to “buy

 good relationships with UAW officials,” and to “obtain benefits, concessions, and

 advantages for FCA in its relationship with the UAW.” (Id. at PgID 33, ¶ 64.) The

 bribes facilitated advantages for FCA in labor negotiations as well as the subsequent

 implementation and administration of the CBAs. (Id. at PgID 37, ¶ 71.)

       GM lists five specific concessions or advantages that, over the years, FCA

 secured through bribery. The first involved the 25-percent-of-the-workforce limit on

                                              8
Case 2:19-cv-13429-PDB-DRG ECF No. 82 filed 07/08/20         PageID.2953      Page 9 of 30




 cheaper Tier Two employees that was lifted during the crisis in 2009 with the

 understanding that it would be reinstated in 2015. (Id. at PgID 39–40, ¶ 77.) GM

 acted according to the belief that the UAW would insist on reinstating the cap in the

 2015 CBA, so it kept its proportion of Tier Two workers at 20 percent. (Id.) FCA,

 however, through bribery, obtained assurance that the UAW would not insist that

 the cap be reinstated, so FCA US hired many Tier Two workers. (Id. at PgID 40,

 ¶ 78.) By 2015 approximately 42 percent of the UAW member-employees of FCA

 US were Tier Two workers. (Id.) The cap was not reinstated in the 2015 CBA for

 either FCA US or GM. (Id.)

       Second, the UAW leadership did not enforce against FCA US the limits on

 hiring temporary workers, who are paid less than Tier Two workers, but did enforce

 those limits against GM. (Id. at PgID 40–41, ¶ 79.) Third, Holiefield and Norwood

 Jewell, the UAW executives who oversaw the UAW’s labor grievance process,

 pursued grievances against FCA US less zealously because of bribes from Iacobelli,

 who oversaw grievance procedures at FCA US. (Id. at PgID 41, ¶ 80.) Fourth, in

 2014, FCA US and the UAW agreed, outside the traditional bargaining process, to a

 prescription drug formulary that would increase the use of more widely-available

 prescriptions, thereby reducing health care costs. (Id. at PgID 42, ¶ 81.)

       Fifth, and finally, the UAW committed to support FCA’s WCM labor

 efficiency program. (Id. at PgID 37, ¶ 73.) This commitment went deep—in 2014

                                              9
Case 2:19-cv-13429-PDB-DRG ECF No. 82 filed 07/08/20         PageID.2954    Page 10 of 30




  the UAW and FCA entered into an enforceable memorandum of understanding

  (“MOU”), negotiated outside of the standard collective bargaining process, in which

  the UAW promised to actively assist FCA to achieve its long-term business plan by,

  in part, using its best efforts to support FCA’s WCM programs. (Id. at PgID 37, 46,

  ¶¶ 73, 91.)

        GM sought some of these same advantages but did not receive them. GM

  sought a closer partnership with the UAW on its Global Manufacturing System

  (“GMS”), an efficiency program similar to FCA’s WCM, and UAW officials

  acknowledged that GM would need more union support and buy-in to make GMS

  on par with WCM, but the UAW did not “fully embrace[]” GM’s efforts to develop

  GMS. (Id. at PgID 38–39, ¶ 75.) The UAW also denied all of GM’s requests to adopt

  a prescription drug formulary like FCA’s, which GM estimated would save it up to

  $20 million a year. (Id. at PgID 42, ¶ 81.) The UAW did not enter a similar

  agreement with GM. (Id. at PgID 46–47, ¶ 92.) GM alleges that it was denied these

  advantages as a result of FCA’s bribery scheme. (Id. at PgID 37, ¶ 71.)

        GM alleges that the labor concessions secured by FCA’s bribes resulted, in

  2015, in average labor costs for FCA US of $47 an hour, $29 less than in 2006. (Id.

  at PgID 42, ¶¶ 82–83.) GM’s labor costs in 2015 were $55 an hour, only $16 less

  than in 2006. (Id.) GM attributes this difference to its belief that “FCA directed key




                                               10
Case 2:19-cv-13429-PDB-DRG ECF No. 82 filed 07/08/20       PageID.2955    Page 11 of 30




  UAW officials to deny similar labor advantages to GM, inflicting significant

  additional costs on GM.” (Id. at PgID 42–43, ¶ 83.)

        According to GM, the bribes were not just about obtaining a competitive

  advantage on labor costs, but were also directed toward Marchionne’s long-term

  goal of merging Fiat, Chrysler, and GM. (Id. at PgID 44, ¶¶ 85–86.) He had proposed

  such a merger to GM in October 2012, but after it was rejected he focused on

  completing the Fiat-Chrysler merger. (Id. at PgID 44–45, ¶¶ 86–90.) He used his

  influence with Holiefield and other UAW officials to convince the UAW to sell its

  entire stake in Chrysler to Fiat-Chrysler, which was the 41.5 percent of the company

  that Fiat did not already own. (Id. at PgID 44–45, ¶¶ 87–89.) The merger became

  official on October 12, 2014. (Id. at PgID 47, ¶ 93.) Marchionne became the CEO

  of the resulting company, FCA, and shifted his focus back to merging with GM. (Id.

  at PgID 47, ¶¶ 93–94.)

        In early 2015, Marchionne launched a “merger-forcing” project called

  “Operation Cylinder.” (Id. at PgID 49, ¶¶ 99–100.) FCA formally proposed a merger

  of GM and FCA NV to GM’s Board and management in March 2015, which vetted

  the offer but ultimately rejected it on April 14, 2015. (Id. at PgID 50, ¶ 101.)

  Marchionne responded with a major publicity effort. For instance, two weeks after

  the rejection Marchionne published a PowerPoint that, among other things,

  promoted the benefits of consolidating FCA and GM and promised nearly $5 billion

                                             11
Case 2:19-cv-13429-PDB-DRG ECF No. 82 filed 07/08/20         PageID.2956    Page 12 of 30




  in savings. (Id. at PgID 50, ¶¶ 103–104.) He also used his influence with the UAW,

  gained, at least in part, through bribery, to secure the UAW’s support for the merger.

  (Id. at PgID 49–50, ¶ 100.) This support was useful because the UAW needed to

  approve any potential merger, and because UAW officials could, and did, pressure

  GM to merge with FCA during labor negotiations. (Id. at PgID 49–51, ¶¶ 100, 106.)

        The Complaint further alleges that Marchionne used the labor negotiation

  process to weaken, and thereby pressure, GM. The UAW uses a practice called

  “pattern bargaining” in its collective bargaining with the three Detroit-based

  automakers, GM, FCA, and Ford. (Id. at PgID 55, ¶ 95.) Every four years, a few

  months before each automaker’s CBA with the UAW is set to expire, UAW sub-

  committees begin preliminary negotiations with each of the companies. (Id. at PgID

  56, ¶ 118.) As the CBA expiration date nears, the UAW selects one of the three to

  be the “lead,” and finalizes a deal with that company. (Id. at PgID 56, ¶ 119.) That

  deal becomes the pattern on which the other two companies’ CBAs are based,

  because it gives the UAW strong leverage to force the terms of the first adopted

  CBA on the other two companies. (Id.) The Complaint contends that the UAW

  usually selects the largest and most profitable company as the “lead,” because it

  usually has the ability to provide the most concessions to UAW workers in terms of

  wages and signing bonuses. (Id. at PgID 57, ¶ 123.)




                                               12
Case 2:19-cv-13429-PDB-DRG ECF No. 82 filed 07/08/20         PageID.2957    Page 13 of 30




        Preliminary negotiations of the 2015 CBAs for all three Detroit-based

  automakers began officially on July 13, 2015. (Id. at PgID 52, ¶ 109.) UAW

  President Williams and other UAW officials celebrated the start of negotiations with

  a dinner that cost FCA, through its funded NTC, over $8,000. (Id. at PgID 52–53,

  ¶ 110.) Marchionne took the lead for FCA in the negotiations, because Iacobelli,

  who normally would have been in charge of the process, had resigned in June 2015.

  (Id. at PgID 51, ¶ 105.)

        After preliminary negotiations, in mid-September 2015, GM and the UAW

  sub-committee with which it was negotiating reached a tentative deal. (Id. at PgID

  54, 56, ¶¶ 112–15.) GM believed that it would be selected as the lead company

  because it was the largest and best performing automaker, so it thought that its

  tentative deal would become the pattern 2015 CBA. (Id. at PgID 57, ¶ 124.) GM and

  industry analysts did not expect FCA, the smallest of the three, to be selected as the

  lead. (Id. at PgID 57–58, ¶ 124.) Nevertheless, on September 13, 2015, the UAW

  announced that it had chosen FCA as the “lead.” (Id. at PgID 58, ¶ 125.) GM alleges

  that FCA was selected because of the past six years of bribes. (Id.)

        Two days later, FCA and the UAW announced that they reached an

  agreement. (Id. at PgID 59, ¶ 128.) Marchionne touted the new CBA as

  transformational, and said that the economics of the deal were almost irrelevant

  because the potential synergies and benefits, which GM understood as the potential

                                               13
Case 2:19-cv-13429-PDB-DRG ECF No. 82 filed 07/08/20       PageID.2958    Page 14 of 30




  benefits of a combination between FCA and GM, would significantly outweigh the

  increased costs contained in the CBA. (Id. at PgID 59, ¶ 129.) The UAW bargaining

  team celebrated with a $6,912.81 dinner provided by FCA funding through the NTC.

  (Id. at PgID 60, ¶ 130.)

        Despite the “transformational” nature of the deal, the UAW members working

  at FCA rejected the deal, forcing FCA and the UAW back to the negotiating table.

  (Id. at PgID 61, ¶ 131.) Press reports indicated that FCA’s UAW workers rejected

  the deal because they distrusted the union’s leaders. (Id.) A new deal was announced

  on October 8, and it was ratified on October 22. (Id. at PgID 61, ¶¶ 132–33.) UAW

  President Williams called it one of the “richest” deals for UAW workers ever

  negotiated. (Id. at PgID 61, ¶ 133.) The deal was certainly much richer for UAW

  workers than the one GM thought it was going to have—GM’s analysis of the deal

  showed that, as a pattern for GM’s CBA, the FCA-UAW CBA would cost GM

  around $1 billion more than GM’s tentative deal. (Id. at PgID 61, ¶ 132.) It was

  especially expensive for GM because GM had many more Tier One workers than

  FCA. (Id. at PgID 62, ¶ 134.)

        GM, however, was under the pressure of pattern bargaining and the expiration

  of the “no-strike” rule imposed in 2009. (Id. at PgID 56–57, ¶¶ 118–19, 122.) So, it

  agreed, on October 25, to a tentative CBA patterned on the new, rich FCA CBA,

  though GM was “able to reduce the immediate cost impact of the FCA pattern by

                                             14
Case 2:19-cv-13429-PDB-DRG ECF No. 82 filed 07/08/20        PageID.2959    Page 15 of 30




  about $400 million.” (Id. at PgID 62–63, ¶¶ 135, 137.) GM UAW members ratified

  the CBA on November 20, 2015 and it became effective on November 23rd. (Id. at

  PgID 63, ¶¶ 136–37.)

        According to GM, FCA had two insidious motives for making so many

  concessions to the UAW. First, FCA and Marchionne wanted to pressure GM to

  agree to a merger by weakening it with unexpected labor costs. (Id. at PgID 55–56,

  59, ¶¶ 116–17, 129.) Second, the participants in the bribery scheme knew that they

  were under federal investigation during the negotiations, so the UAW leadership

  needed to show that they were extracting concessions from FCA to throw

  investigators off of the scent. (Id. at PgID 62, ¶ 134.) FCA and the UAW officials

  participating in the scheme did not achieve either goal—GM resisted the forced

  merger, and federal investigators uncovered the bribery scheme, leading to criminal

  charges against thirteen former FCA/NTC, and UAW officials. (Id. at PgID 5, 63,

  ¶¶ 3, 138.)

        The government began unsealing the criminal indictments related to this

  scheme in July 2017. (Id. at PgID 65, ¶ 145.) Most of the FCA and UAW officials

  charged have pled guilty, admitting to a “brazen scheme to enrich themselves and

  corrupt the collective bargaining process” by using illegal payments to get benefits,

  concessions, and advantages for FCA in the negotiation, implementation, and

  administration of the FCA-UAW CBAs. (Id. at PgID 66, ¶¶ 147–48.) These officials

                                              15
Case 2:19-cv-13429-PDB-DRG ECF No. 82 filed 07/08/20         PageID.2960     Page 16 of 30




  covered up their participation in the scheme through misstatements, false testimony,

  tax fraud, the use of shell companies, the use of purported charitable organizations,

  and more. (Id. at PgID 68–72. ¶ 151.)

        GM alleges that it “diligently monitored the criminal proceedings” relating to

  the scheme to determine whether it was injured and whether it had a cause of action,

  but it relied on false statements by Marchionne, FCA, and Williams that the bribes

  had nothing to do with the collective bargaining process. (Id. at PgID 72–76, ¶¶ 152–

  53.) Thus, as alleged in the Complaint, GM did not know, until Iacobelli pled guilty

  to crimes relating to his part in the scheme, on January 22, 2018, that the scheme

  had impacted the CBA negotiation process and injured GM. (Id. at PgID 76–77,

  ¶ 154.) After “substantial” additional research, GM filed its Complaint in this case

  on November 20, 2019. (Id. at PgID 77, ¶ 154.)

                                 STANDARD OF REVIEW

        Federal Rule of Civil Procedure 12(b)(6) allows for the dismissal of a case

  where the complaint fails to state a claim upon which relief can be granted. When

  reviewing a motion to dismiss under Rule 12(b)(6), a court must “construe the

  complaint in the light most favorable to the plaintiff, accept its allegations as true,

  and draw all reasonable inferences in favor of the plaintiff.” Handy-Clay v. City of

  Memphis, 695 F.3d 531, 538 (6th Cir. 2012). Sixth Circuit “precedent instructs that,

  for a complaint to survive such motions, it must contain ‘either direct or inferential


                                               16
Case 2:19-cv-13429-PDB-DRG ECF No. 82 filed 07/08/20         PageID.2961     Page 17 of 30




  allegations respecting all material elements necessary for recovery under a viable

  legal theory.’” Buck v. City of Highland Park, Michigan, 733 F. App’x 248, 251 (6th

  Cir. 2018) (quoting Philadelphia Indem. Ins. Co. v. Youth Alive, Inc., 732 F.3d 645,

  649 (6th Cir. 2013)).

        “[T]he complaint ‘does not need detailed factual allegations’ but should

  identify ‘more than labels and conclusions.’” Casias v. Wal–Mart Stores, Inc., 695

  F.3d 428, 435 (6th Cir. 2012) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.

  544, 555 (2007)). The court “need not accept as true a legal conclusion couched as

  a factual allegation, or an unwarranted factual inference.” Handy-Clay, 695 F.3d at

  539 (internal citations and quotation marks omitted). In other words, a plaintiff must

  provide more than “formulaic recitation of the elements of a cause of action” and his

  or her “[f]actual allegations must be enough to raise a right to relief above the

  speculative level.” Twombly, 550 U.S. at 555–56. The Sixth Circuit has reiterated

  that, “[t]o survive a motion to dismiss, a litigant must allege enough facts to make it

  plausible that the defendant bears legal liability. The facts cannot make it merely

  possible that the defendant is liable; they must make it plausible.” Agema v. City of

  Allegan, 826 F.3d 326, 331 (6th Cir. 2016) (citing Ashcroft v. Iqbal, 556 U.S. 662,

  678 (2009)).

        In ruling on a motion to dismiss, the Court may consider the complaint as well

  as (1) documents that are referenced in the plaintiff’s complaint and that are central

                                               17
Case 2:19-cv-13429-PDB-DRG ECF No. 82 filed 07/08/20         PageID.2962     Page 18 of 30




  to plaintiff’s claims, (2) matters of which a court may take judicial notice (3)

  documents that are a matter of public record, and (4) letters that constitute decisions

  of a governmental agency. Thomas v. Noder-Love, 621 F. App’x 825, 829 (6th Cir.

  2015); Armengau v. Cline, 7 F. App’x 336, 344 (6th Cir. 2001) (“We have taken a

  liberal view of what matters fall within the pleadings for purposes of Rule 12(b)(6).

  If referred to in a complaint and central to the claim, documents attached to a motion

  to dismiss form part of the pleadings.”).

                                        ANALYSIS

        GM brings its three federal claims under RICO, a criminal statute that also

  provides, in 18 U.S.C. § 1964(c), for a civil private right of action for “[a]ny person

  injured in his business or property by reason of a violation of section 1962 of this

  chapter.” Section 1962, entitled “Prohibited activities,” outlaws (a) the investment

  of income derived from a pattern of racketeering activity, in an enterprise engaged

  in interstate commerce, (b) the use of a pattern of racketeering activity to acquire or

  maintain control of any enterprise engaged in interstate commerce, (c) conducting

  an enterprise’s affairs through a pattern of racketeering activity, and (d) conspiring

  to violate subsections (a), (b), or (c). 18 U.S.C. § 1962. GM alleges that Defendants

  violated subsections (b), (c), and (d). (ECF No. 1, Complaint, PgID 78–92, ¶¶ 156–

  89.) Assuming without deciding that Defendants did commit those violations, the




                                               18
Case 2:19-cv-13429-PDB-DRG ECF No. 82 filed 07/08/20         PageID.2963     Page 19 of 30




  question before the Court is whether GM’s alleged injuries occurred “by reason of”

  Defendants’ violations of § 1962. 18 U.S.C. § 1964(c).

        The phrase “by reason of,” in RICO’s private right of action provision,

  requires proof that the defendant’s violation of § 1962 was both the “but for” and

  the “proximate cause” of the plaintiff’s injury. Holmes v. Sec. Inv’r Prot. Corp.

  (SIPC), 503 U.S. 258, 265–268 (1992). In other words, a plaintiff must allege facts

  that support its claim that its injury would not have occurred absent the § 1962

  violation (“but for” cause), as well as facts that show a “direct relation between the

  injury asserted and the injurious conduct alleged” (proximate cause).2 Holmes, 503

  U.S. at 268 (“Proximate cause is thus required.”). A “direct relation” means that the

  injury occurred at the first step in the causal chain. See Hemi Group, LLC v. City of

  New York, 559 U.S. 1, 10 (2010) (rejecting theory of causation that required moving

  “well beyond the first step”).

        Foreseeability of the injury alone cannot satisfy the RICO proximate cause

  inquiry. In Holmes, the Supreme Court used the term “proximate cause” as a generic

  label for “the judicial tools used to limit a person’s responsibility for consequences


        2
          The requirement that a civil RICO plaintiff allege facts showing both but for
  and proximate cause is derived from the language of § 1964(c), which says “by
  reason of a violation of section 1962,” so this requirement applies to alleged
  violations of all subsections of § 1962. The only difference between the subsections
  is the type of conduct that must directly harm the plaintiff—under (b) it is the
  acquisition or maintenance of control over an enterprise, under (c) it is conducting
  the affairs of the enterprise through racketeering, and under (d) it is the conspiracy.
                                                19
Case 2:19-cv-13429-PDB-DRG ECF No. 82 filed 07/08/20         PageID.2964     Page 20 of 30




  of that person’s own acts,” 503 U.S. at 268, but subsequent Supreme Court decisions

  clarified that traditional proximate-cause inquiries, such as whether the injury was a

  foreseeable consequence of the conduct, are not the focus of the RICO proximate

  cause test. In Hemi Group, the Supreme Court was explicit that, while “[t]he

  concepts of direct relationship and foreseeability are of course two of the ‘many

  shapes [proximate cause] took at common law,’ [its] precedents make clear that in

  the RICO context, the focus is only on the directness of the relationship between the

  conduct and the harm.” 559 U.S. at 12. The Supreme Court also noted, in Hemi

  Group, that its decisions in Holmes and Anza v. Ideal Steel Supply Corp., 547 U.S.

  451 (2006), “never even mention the concept of foreseeability.” Hemi Group, 559

  U.S. at 12. So, the fact that an injury was foreseeable, or even intended by the

  defendant, cannot create proximate cause if the injury was not direct. See, e.g., Anza,

  547 U.S. at 460 (“A RICO plaintiff cannot circumvent the proximate-cause

  requirement simply by claiming that the defendant's aim was to increase market

  share at a competitor's expense.”)

        GM, in its briefing and at oral argument, urged the Court to rely on the

  proximate cause analysis in the Sixth Circuit’s decision in Wallace v. Midwest Fin.

  & Mortg. Servs., Inc., 714 F.3d 414 (6th Cir. 2013). (ECF No. 65, Response to FCA

  US, PgID 2590; ECF No. 75, Transcript, PgID 2899–2900.) There, the Sixth Circuit

  began its RICO analysis citing Holmes: “The Supreme Court has held in no uncertain

                                               20
Case 2:19-cv-13429-PDB-DRG ECF No. 82 filed 07/08/20           PageID.2965     Page 21 of 30




  terms that under each provision a plaintiff must show that the predicate acts alleged

  ‘not only [were] a ‘but for’ causes of his injury, but [were] the proximate cause as

  well.’” Wallace, 714 F.3d at 419 (emphasis in original). The Sixth Circuit further

  recognized that “[i]t is well-settled that proximate cause is an essential ingredient of

  any civil RICO claim.” Id. However, the Sixth Circuit then proceeded to discuss “the

  many traditional proximate-cause considerations found at common law” and

  described the direct injury rule from Holmes and its progeny as one consideration

  among several different proximate cause standards, including foreseeability. Id. at

  419–20. The Wallace court analyzed the defendants’ alleged conduct and found that

  it directly caused the plaintiff’s injury. Id. at 420. It accepted that the plaintiff was

  “an intended target of the defendants’ alleged scheme to induce borrowers to agree

  to loans with high interest rates and other unfavorable terms,” and that allowed it to

  draw a direct line from the violation—provision of a falsified appraisal—to the

  harm—being saddled with an unfavorable loan. Id. It did not find that the foreseeable

  and intended nature of the injury transformed it from indirect to direct. Id. And,

  though the Wallace court did analyze foreseeability as an alternative theory of

  proximate cause, the Supreme Court has never adopted that proximate cause

  standard. Indeed, the Supreme Court has made clear, time and again, that the RICO

  proximate cause requirement does not turn on foreseeability. See Hemi Group, 559

  U.S. at 12 (criticizing dissent for “hav[ing] RICO's proximate cause requirement turn

                                                21
Case 2:19-cv-13429-PDB-DRG ECF No. 82 filed 07/08/20            PageID.2966     Page 22 of 30




  on foreseeability, rather than on the existence of a sufficiently ‘direct relationship’

  between the fraud and the harm”).

        The Supreme Court created the direct-injury rule based on three primary

  concerns. First, “the less direct an injury is, the more difficult it becomes to ascertain

  the amount of a plaintiff’s damages attributable to the violation, as distinct from

  other, independent, factors.” Holmes, 503 U.S. at 269. Second, if plaintiffs are

  “removed at different levels of injury from the violative acts,” courts would be

  forced to “adopt complicated rules apportioning damages . . . to obviate the risk of

  multiple recoveries.” Id. Third, the directly-injured victims of a racketeering scheme,

  where they exist, “can generally be counted on to vindicate the law as private

  attorneys general, without any of the problems attendant upon suits by plaintiffs

  injured more remotely.” Id. at 269–70. This is not so different than the traditional,

  common law proximate cause requirement, which “limit[s] the right to relief to the

  initial victims of the wrong,” in order to avoid evidentiary and apportionment

  problems. BCS Servs., Inc. v. Heartwood 88, LLC, 637 F.3d 750, 755 (7th Cir. 2011).

        One example of the application of this strict proximate cause requirement is

  Anza. 457 U.S. 451. In that case, Ideal Steel Supply Corp. (“Ideal”), a steel-product

  retailer, alleged that its primary competitor, National Steel Supply, Inc. (“National”),

  failed to charge state sales taxes to cash-paying customers. Id. at 454. This enabled

  it to lower prices and attract customers away from Ideal. Id. at 454, 457–58. The

                                                 22
Case 2:19-cv-13429-PDB-DRG ECF No. 82 filed 07/08/20        PageID.2967    Page 23 of 30




  Supreme Court found that proximate cause was not established, because Ideal was

  not the direct victim—the state tax authority, which was defrauded and lost tax

  revenue, was the direct victim. Id. at 458. The connection between Ideal’s harm—

  loss of market share—and the § 1962(c) violation—defrauding the tax authority—

  was too attenuated because National could have lowered its prices for reasons other

  than omitting the sales tax and Ideal could have lost customers and sales for reasons

  other than National’s lower prices. Id. at 458–59.

        The Anza court further found that the attenuation between the alleged

  § 1962(c) violation and the injury to the plaintiff implicated two of the three

  concerns animating the proximate cause requirement—the difficulty in calculating

  damages attributable to the racketeering activity, and the presence of a directly-

  harmed victim better suited to vindicate the law. Id. at 459–60. Finally, the Court

  stressed that the fact that National embarked on the scheme to avoid sales taxes with

  the intent of increasing its market share at Ideal’s expense did not create proximate

  cause where the scheme did not directly injure Ideal. Id. at 460–61.

        Here, GM alleges two separate injuries, supported by two separate theories of

  causation. First, it alleges that Defendants’ bribes to UAW officials secured “unique

  competitive advantages [for] FCA but denied [those advantages to] GM from July

  2009 through 2015, including in connection with [FCA’s] WCM, the grievance

  process, the proportion of Tier Two workers, and [the] limits on temporary workers.”

                                              23
Case 2:19-cv-13429-PDB-DRG ECF No. 82 filed 07/08/20         PageID.2968    Page 24 of 30




  (ECF No. 1, Complaint, PgID 90, ¶ 178; see also id. at PgID 79, ¶ 162.) These

  “unique competitive advantages,” specifically denied to GM, lowered FCA’s labor

  costs in relation to GM’s, causing GM harm. Second, GM alleges that Defendants’

  bribes secured FCA’s position as the lead company for the 2015 CBA negotiations,

  which enabled FCA to use concessions and pattern bargaining to impose “over $1

  billion” in unanticipated labor costs on GM. (Id.) Neither theory succeeds.

               GM’s Unique Competitive Advantages Theory

        Initially, GM’s first causation theory, that Defendants engaged in a “pay-to-

  harm” GM scheme, has some appeal, but it fails on a closer look. (ECF No. 75,

  Transcript, PgID 2888–89.) Here, GM alleges that FCA and its officials bribed the

  UAW to obtain certain concessions for FCA in the negotiation and implementation

  of its CBA. (ECF No. 1, Complaint, PgID 90, ¶ 178.) These concessions cut down

  on FCA’s labor costs, resulting in FCA having lower average per-hour labor costs

  than GM. (Id. at PgID 42, ¶¶ 82–83.) FCA’s lower labor costs may have given it a

  competitive advantage against GM, just as National’s lower prices gave it a

  competitive advantage against Ideal in Anza, but any loss of market share or other

  harm attributable to FCA’s labor cost advantage is an indirect harm, just like Ideal’s

  loss of market share in Anza. 457 U.S. 457–61.

        GM also alleges, in a conclusory fashion, that Defendants directed the UAW

  to deny these concessions to GM, but, as illustrated below, the facts alleged indicate

                                               24
Case 2:19-cv-13429-PDB-DRG ECF No. 82 filed 07/08/20       PageID.2969    Page 25 of 30




  that the UAW would not give most of the concessions at issue to any company that

  was not bribing its officials. So, GM would never have had access to the same

  “unique competitive advantages” unless it also bribed the UAW. Accordingly, GM’s

  labor costs were not any higher than they would have been absent FCA’s bribes,

  FCA’s labor costs were just lower than they would have been. In other words, FCA’s

  UAW workers were the direct victims of the bribes because they were paid less, and

  GM suffered only an indirect competitive harm.

        The allegations show that the “unique competitive advantages” at issue would

  not have been available to a company unwilling to bribe UAW officials. First, two

  out of the five specific advantages that FCA allegedly obtained through bribery were

  concessions and advantages that a labor union would never give in the absence of

  bribes. Specifically, nonenforcement of the hiring cap on temporary workers and

  less-than-zealous advocacy for workers in the grievance process are advantages that

  would never be available from an uncorrupted union. (ECF No. 1, Complaint, PgID

  40–41, ¶¶ 79–80.)

        A third advantage, the assurance that the UAW would not insist on reinstating

  the Tier Two workers cap, is similar—an uncorrupted union would not tip off a

  company that the union would not insist on terms that protect its members’ Tier One

  jobs. (Id. at PgID 40, ¶ 78). So, because these three advantages—(1)

  nonenforcement of the hiring cap on temporary workers, (2) poor advocacy for

                                             25
Case 2:19-cv-13429-PDB-DRG ECF No. 82 filed 07/08/20         PageID.2970    Page 26 of 30




  workers in the grievance process, and (3) assurance regarding the Tier Two workers

  cap—were unavailable in the absence of bribes, GM cannot argue that it was entitled

  to them or that it would have gotten them if not for Defendants’ bribes. Therefore,

  any labor costs that GM paid as a result of adhering to the terms of its CBA with the

  UAW regarding temporary workers, the grievance process, and the anticipated Tier

  Two cap, cannot be described as harm proximately caused by Defendants’ bribes.

        Second, while the other two advantages, UAW commitment to WCM, and the

  cheaper prescription drug formulary, are not as obviously against union interests, the

  facts, as alleged by GM, show that Defendants’ intent in making the bribes was to

  secure advantages for FCA that would not otherwise be available. (Id. at PgID 37–

  39, 42, ¶¶ 72–75, 81.) In paragraph 64 of the Complaint, GM quotes the criminal

  indictment of Defendant Iacobelli, which said that the payments to the UAW

  officials were made to keep them “fat, dumb, and happy.” (Id. at PgID 32, ¶ 64.) GM

  also quotes the Government’s Sentencing Memorandum in the criminal case against

  Defendant Durden and Defendant Brown’s Plea Agreement, which, respectively,

  characterized the payments as an effort to “buy labor peace,” and said that “it was

  the intent of FCA executives to ‘grease the skids’ in their relationship with UAW

  officials.” (Id.) Finally, GM continually refers to a section of the Government’s

  Sentencing Memorandum in the case against Iacobelli which said that the payments

  were “an effort to obtain benefits, concessions, and advantages for FCA in the

                                               26
Case 2:19-cv-13429-PDB-DRG ECF No. 82 filed 07/08/20        PageID.2971    Page 27 of 30




  negotiation, implementation, and administration of the collective bargaining

  agreements between FCA and the UAW.” (Id.; see also id. at PgID 37, 66, 77, ¶¶ 71,

  148, 154.) These allegations support the inference that Defendants’ intent was to

  lower FCA’s labor costs by inducing UAW officials to act against the interests of

  workers, not the inference that Defendants wanted to increase GM’s labor costs by

  asking the UAW to deny GM concessions that it otherwise would have given.

        Further, the few paragraphs of the Complaint that even mention an intent to

  harm GM are vague and conclusory. (See, e.g., id., at PgID 7, ¶ 6 (“As part of th[e]

  bribery scheme . . . GM was denied similar union commitments and support.”); see

  also id. at PgID 37–39, 40–43, 46–47, 90, ¶¶ 71–72, 75, 78–81, 83, 98, 172.)

  Paragraph 83 says “[a]s alleged herein, FCA directed key UAW officials to deny

  similar labor advantages to GM.” (Id. at PgID 43, ¶ 83.) Notably absent from the

  Complaint, however, are any specific facts supporting the allegation that a condition

  of Defendants’ payments to the UAW officials was denial of concessions and

  benefits to GM.

        So, the only credible inference from the facts alleged in GM’s complaint is

  that Defendants’ bribes were intended to secure advantages and concessions for FCA

  from the UAW that would not otherwise be available to it. Accordingly, the direct

  victims of Defendants’ alleged bribery scheme are FCA’s workers. GM’s high labor

  costs were not an injury proximately caused by FCA’s bribes, and any competitive

                                              27
Case 2:19-cv-13429-PDB-DRG ECF No. 82 filed 07/08/20          PageID.2972     Page 28 of 30




  injury that GM suffered as a result of FCA’s advantage in labor costs is an indirect

  injury, like Ideal’s loss of market share in Anza. 547 U.S. 451. GM’s first causation

  theory—that Defendants’ bribes to UAW officials secured unique competitive

  advantages for FCA but denied those advantages to GM—fails, so, to the extent that

  its RICO claims are based on this theory, those claims cannot go forward.

               GM’s 2015 CBA and Unanticipated Labor Costs Theory

        GM’s second theory of causation is based on an even-more-remote injury and

  therefore fares no better than the first. To state the theory is to show that the injury

  alleged is far beyond the first step in the causal chain—GM alleges that FCA and

  Defendants used bribes to secure the position of lead company in the 2015 CBA

  negotiations (first step), which enabled FCA to negotiate its own very generous to

  UAW workers CBA with the UAW, (second step) that ensured, through “the

  economic force of pattern bargaining and threat of strike,” that the 2015 GM-UAW

  CBA was “vastly more expensive” then GM had planned (third step). (ECF No. 1,

  Complaint, PgID 58, 59, 61–63, ¶¶ 125, 128, 132–35.) This theory, which “requires

  [the Court] to move well beyond the first step, . . . cannot satisfy RICO’s direct

  relationship requirement.” Hemi Group, 559 U.S. at 10.

        Further scrutiny of this theory reveals additional holes in its logic. First,

  factors other than FCA’s desire to impose significant labor costs on GM could

  explain FCA’s motive to negotiate an overly “rich” CBA. As alleged in the

                                                28
Case 2:19-cv-13429-PDB-DRG ECF No. 82 filed 07/08/20         PageID.2973    Page 29 of 30




  Complaint, UAW and FCA officials knew that their labor agreements and the misuse

  of UAW funds were under investigation by the federal government, so both sides

  had incentives to prove to the government that they were engaging in good faith

  negotiations. (ECF No. 1, Complaint, PgID 62, ¶ 134.) Adding to the pressure on

  FCA to make concessions to the UAW was the fact that FCA’s UAW workforce

  rejected the first tentative deal struck between FCA and UAW negotiators. (Id. at

  PgID 61, ¶ 131.) Second, GM admits, in the Complaint, that it “was able to reduce

  the immediate cost impact of the FCA pattern by about $400 million,” which shows

  that the economic force of pattern bargaining was not so strong that GM was unable

  to deviate, at least to some degree, from the pattern CBA. (Id. at PgID 63, ¶ 137.)

        Finally, even though some of GM’s unanticipated additional labor costs may

  have resulted from FCA’s scheme to use “weaponized” pattern bargaining to weaken

  GM, the difficulty of calculating the difference between the labor costs GM had to

  pay under its ultimate 2015 CBA and the costs it would have had to pay in the

  counterfactual world where it was selected as the lead is exactly the difficulty that

  animated the Holmes Court’s announcement of the direct-injury rule. 503 U.S. at

  269 (“[T]he less direct an injury is, the more difficult it becomes to ascertain the

  amount of a plaintiff's damages attributable to the violation, as distinct from other,

  independent, factors.”) Accordingly, GM’s second causation theory fails.




                                               29
Case 2:19-cv-13429-PDB-DRG ECF No. 82 filed 07/08/20       PageID.2974   Page 30 of 30




        GM’s failure to plead sufficient facts showing that it was proximately harmed

  “by reason of” Defendants’ alleged § 1962 violations means that it did not state a

  cognizable civil RICO claim. 18 U.S.C. § 1964.

                                    CONCLUSION

        For those reasons, the Court GRANTS all three Motions to Dismiss (ECF

  Nos. 41, 42, 50) and dismisses GM’s Complaint with prejudice.

  IT IS SO ORDERED.



  Dated: July 8, 2020                         s/Paul D. Borman
                                              Paul D. Borman
                                              United States District Judge




                                             30
